Citation Nr: 0024696	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  93-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an injury to the left leg, including the ankle and foot, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than September 
12, 1991, for a 20 percent disability evaluation for 
residuals of an injury to the left leg, including the ankle 
and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971 and from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran's case was remanded for further development in 
May 1997.  It is again before the Board for appellate review.

The Board notes that, prior to its May 1997 remand, the 
veteran had submitted a notice of disagreement with a denial 
of entitlement to service connection for a scar on his left 
leg.  The veteran was then issued a statement of the case 
(SOC) regarding the issue in December 1998.  However, there 
is no indication that the veteran has ever submitted a 
substantive appeal in response to the SOC.  The Board takes 
this opportunity to note that it may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  As the veteran has not submitted an appeal in regard 
to this issue, the Board does not have jurisdiction to 
consider it.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's residuals of an injury to the left leg, 
including the ankle and foot, involving muscle group XI, are 
not manifested by more than moderately severe muscle damage.

3.  The earliest ascertainable date of an increase of the 
veteran's service-connected disability for residuals of an 
injury to the left leg, including the ankle and foot, is 
September 12, 1991.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of an injury to the left leg, including the ankle 
and foot, involving muscle group XI, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 U.S.C.A. §§ 4.40, 4.45, 4.56, 
4.71a, 4.73, Diagnostic Code 5311 (1999).

2.  The criteria for an effective date earlier than September 
12, 1991, for a 20 percent rating for residuals of an injury 
to the left leg, including the ankle and foot, have not been 
met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §§ 3.157, 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was granted service connection for residuals of 
an injury to his left leg, ankle, and foot in October 1977.  
He was assigned a 10 percent disability rating.

The veteran submitted his current claim for an increased 
rating for his left leg disability in November 1991.  He also 
referred to treatment at the VA medical center (VAMC) in 
Dallas, Texas, from November 1991.  

The veteran submitted copies of VA outpatient treatment 
records for the period from November 1991 to January 1992.  
The November 1991 orthopedic clinic entry reflected 
complaints of cramping in the left calf.  There was a well-
healed scar on the posterior-medial aspect of the left distal 
calf.  There was decreased dorsiflexion of the foot and 
increased pain on plantar flexion of the foot.  There were 
subjective complaints of decrease in sensation in superficial 
and deep peroneal distributions.  In January 1992 a request 
was made for crutches because of left leg cramps.

The veteran was afforded a VA examination in April 1992.  He 
complained of intermittent cramps in the left calf.  He 
occasionally used crutches or a cane.  Objectively, the 
examiner reported a 10-cm scar.  There was a fixed deformity 
in plantar flexion but said the left ankle could plantar flex 
to 52 degrees.  The ankle lacked 10 degrees of dorsiflexion.  
There was some hypesthesia over the medial aspect of the 
large toe but none was present at the examination.  Sensation 
and dorsalis pedis pulses were intact.  The diagnosis was 
residuals posterior calf injury with residual plantar flexed 
deformity of the left ankle.

The veteran's disability rating was increased to 20 percent 
in August 1992 based on the April 1992 examination results.  
The 20 percent rating was made effective as of September 12, 
1991, the date of the outpatient treatment report of left 
calf pain.

In January 1993 the veteran submitted statements from several 
individuals in support of his claim.  The statements 
essentially all said that the veteran had trouble walking and 
used crutches.  They also said that the veteran had been 
hampered in finding work because of his disability.

In March 1993 the veteran submitted a statement wherein he 
stated that he had been confined to a wheelchair.  He 
submitted a copy of a Request for Prosthetic Services, VA 
form 10-2431, dated in March 1993, to show that a wheelchair 
had been requested for him.  He also included a physical 
medicine and rehabilitation consultation dated in March 1993.  
The consultation reported that the veteran had a tendency to 
fall after some distance with crutches.

In August 1993 the veteran's representative requested that 
treatment records be obtained from the VA outpatient clinic 
(OPC) at Fort Worth, Texas, for the period from February 1987 
to February 1988.  However, a September 1993 response from 
the Ft. Worth VA OPC reported that the clinic was not open 
during that time frame and that there were no records 
available for the veteran.

The veteran was afforded VA examinations in November 1995.  
No pertinent findings were noted on the general medical 
examination although the veteran was reported to have marked 
pain and stiffness in the left leg.  The veteran arrived for 
the VA orthopedic examination via a wheelchair.  He 
complained of intermittent camps in the left calf, and that 
he was unable to straighten his left knee joint completely or 
to dorsiflex his left foot.  He experienced continued pain in 
his left calf.  Physical examination of the left knee found 
no obvious abnormality.  There was full flexion of the left 
knee to 140 degrees but extension was to 10 degrees.  He 
could only actively dorsiflex the left foot to 10 degrees.  
The examiner noted an obviously strong contraction in the 
left calf as well as in the anterior tibial muscle when the 
veteran attempted to actively dorsiflex his foot.  The 
examiner was unable to palpate the dorsalis pedis and 
posterior pulsations in the left foot.  The foot was somewhat 
cool to touch but had normal blanching and filling of the 
capillaries.  Most of the pain in the left leg was in the 
region of the scar.  The scar was described as 12 cm in 
length on the medial aspect of the left leg.  Both calves 
measured 50 cm in circumference.  The veteran was able to 
plantar flex his left foot to 50 degrees.  X-rays of the left 
knee, left tibia, and left ankle and foot were entirely 
normal with only a small abnormality noted in the left foot 
that was felt to be an assessory bone.  The diagnosis was: a 
history of severe laceration on the medial aspect of the 
middle third left leg.  The examiner opined that while the 
veteran claimed that he was markedly disabled, his complaints 
were out of proportion to the physical findings.  He added 
that the veteran's inability to fully straighten his knee was 
due to voluntary muscle action.  There was a moderate degree 
of fibrosis inferior to the scar.  The left ankle joint 
showed no abnormality but the veteran would not voluntarily 
flex his foot.  The examiner added that the veteran obviously 
had strong active function in the anterior tibial muscle 
which acted to dorsiflex the foot.

The veteran submitted a statement that was received in 
November 1995 wherein he listed several physical complaints.  
He said that he experienced extreme cramps in his left leg 
several times a week.  He also had a tendency to fall down 
and had injured himself.  His foot would swell on occasion so 
that his shoe would not fit.  

In February 1996, the Board received vocational evaluation 
reports from the Texas Rehabilitation Services that were 
dated in March and August 1992, respectively.  The March 1992 
report contained the results of a physical examination.  The 
veteran complained of continued pain and muscle spasms with 
limited motion of the left knee and ankle.  Objectively, he 
walked with his left knee flexed as well as his ankle in 
equinus.  The left calf musculature was approximately one 
inch smaller than the right.  There were well-healed scars 
below the midline of the calf on the medial side and an 
indentation which the veteran said was due to the injury on 
the lateral side.  He had decreased sensation of the left 
foot and leg from the mid-calf distally.  The left ankle 
would dorsiflex to neutral.  The left knee had a range of 
motion from 25 degrees to 125 degrees.  The examiner opined 
that the veteran would need to be at a more or less sedentary 
position.

The August 1992 report related to findings from the 
administration of a battery of tests.  The outcome of the 
tests was that the veteran was capable of employment based on 
his transferable skills in the sedentary range.  It was 
recommended that he receive additional skills training in a 
more marketable field.

Associated with the claims file are VA treatment records for 
the period from March 1993 to June 1997.  The records do not 
document any additional treatment provided for complaints 
associated with the veteran's left leg.  An entry dated in 
April 1997 noted that the veteran was given a refill for 
several prescriptions, to include one for his "leg" 
medicine.  

The veteran was afforded a VA orthopedic examination in July 
1997.  He arrived for the examination in a wheelchair.  He 
complained of severe pain in his left leg and said that he 
never walked on it.  He either used a wheelchair or crutches.  
He was able to drive a car and work the pedals but did 
experience cramps in his legs.  When asked to rate the 
symptoms experienced during a flare-up of pain, fatigue, 
incoordination and loss of endurance on a scale from 0 to 
100, he said that his minimum was 40 percent and maximum a 60 
percent.  Symptomatology at the time of the examination was 
60 percent.  He experienced one to two flare-ups per week 
that were initiated by activity.  The flare-ups would start 
with cramps.  The examiner noted that the veteran was able to 
get out of his wheelchair and hop to a chair and then, later, 
get out of the chair and hop to the examination table.  He 
would only partially weight bear on the left lower extremity 
and did so with his knee flexed.  The examiner described a 
residual scar on the left calf that was 9 cm in length, and a 
5-cm well-healed scar overlying the distal medial posterior 
heel, distal to the insertion of the Achilles tendon in the 
area of bone and soft tissue.  The 9-cm scar was about 1 cm 
in width.  It was not unduly tender.

The veteran maintained his left knee in a flexion contraction 
mode.  There was no effusion or swelling.  There was no 
instability or crepitus of the knee.  Range of motion of the 
left knee was from 30 degrees to 120 degrees and for the 
right knee, it was from 0 degrees to 130 degrees.  Atrophy in 
the left thigh or left calf was not identified.  
Circumferential measurements of both thighs and calves were 
symmetrically equal.  There was no anatomical evidence of 
weakness.  The ankles were symmetrical with no crepitus or 
deformity.  The range of motion for both ankles was noted to 
be dorsiflexion to 20 degrees and plantar flexion to 60 
degrees.  The ankles could also invert to 20 degrees and 
evert to 5 degrees.  There were no neurovascular deficits in 
either extremity.  X-rays of the left leg, left ankle, and 
left foot were interpreted as normal.  The impressions were:  
residuals of laceration left gastrocnemius muscle; a 3 cm 
fascial defect with residual tear proximal left leg in the 
region of the tibialis anterior; residual laceration of the 
left heel; contracture of the left knee secondary to 
diagnosis number one.  The examiner found no objective 
evidence of excessive fatigability, incoordination, pain and 
lack of induration.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for an increased evaluation for his left leg 
disability and earlier effective date are plausible and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability is a well-grounded claim).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

A.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

During the pendency of the veteran's claim, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating muscle injury disorders, including 
for Muscle group XI, as set forth in 38 C.F.R. §§ 4.40-4.73, 
effective July 3, 1997.  62 Fed.Reg. 30235-30240 (Jun. 3, 
1997) (codified at 38 C.F.R. §§ 4.55 - 4.73 (1999).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  See also VAOPGCPREC 12-98. 

The RO has evaluated the veteran's claim under both the old 
and revised regulations.  Accordingly, the Board must also 
adjudicate the veteran's claim under both the old and the 
revised regulations to determine whether he is entitled to a 
higher rating under either set of criteria.  The Board finds 
that the veteran will not be prejudiced by consideration of 
both the old and revised regulations.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The regulatory changes did not result in any material change 
to the respective rating criteria for Muscle group XI, which 
both before and after the regulatory changes is evaluated 
under Diagnostic Code 5311.  38 C.F.R. § 4.73.

Both before and after the regulatory changes, when evaluating 
damage to muscle groups, disability pictures are based on the 
cardinal signs and symptoms of muscle disability, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  See 38 C.F.R. § 4.54 (previous regulations), 4.56 
(revised regulations)

Under the previous regulations, a moderately severe muscle 
disability is a type of injury resulting from a through-and-
through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3) (1996).  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound and a record of consistent complaints of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  Id.  
Objective findings include an entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; and tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  Id.

A severe muscle disability is a type of injury caused by a 
through-and-through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4) (1996).

A severe disability includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound, and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability, as 
defined by 38 C.F.R. § 4.56(c) which are worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  Id.  
Objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; and muscles 
swell and harden abnormally in contraction.  Id.

Under the revised regulations, for moderately severe 
disability of muscles, the type of injury will be a through 
and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence should show hospitalization for a prolonged 
period for treatment of the wound, as well as evidence of 
consistent complaints of cardinal signs and symptoms of 
muscle disability and, if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include entrance and (if present) exit scars indicating track 
of the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance when compared 
with the sound side will demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (1999).

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence show hospitalization for 
a prolonged period for treatment of wound.  There is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56 (d) (1999).

The Board finds that the recently effective changes have not 
resulted in any significant substantive changes that would 
alter the analysis for an evaluation in the veteran's case.

In this case, the veteran's residuals of injury to the left 
leg with ankle and foot impairment has been rated as 
moderately severe with a 20 percent rating under Diagnostic 
Code 5311 relating to injuries involving muscle group XI.  
Muscle group XI consists of the posterior and lateral crural 
muscles, and muscles of the calf.  The function of muscle 
group XI is propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  Under Diagnostic Code 5311 a moderately severe 
disability warrants a 20 percent evaluation.  A 30 percent 
rating is for consideration for a severe disability.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (1999).

In applying the regulatory criteria to the evidence of 
record, the Board notes that the veteran's laceration 
residuals can only be described as moderately severe at best.  
The veteran's residuals are not such as to meet the criteria 
under 38 C.F.R. § 4.56 for designation as severe.  There is 
no evidence of a bone fracture of any type with extensive 
debridement, prolonged infection sloughing off of parts or 
intermuscular binding and scarring.  The veteran's left calf 
injury has been consistently noted as well-healed.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an increased evaluation for an injury to 
the left leg, including the ankle and foot, involving Muscle 
group XI.

In reaching these conclusions, the Board has considered the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40 and 4.45 (1999) concerning functional loss due 
to pain, weakness, incoordination and excess fatigability.  
However, as noted above, there is no objective medical 
evidence to support an increased rating under DeLuca and 
cited regulatory provisions.  The VA examination reports, 
specifically the July 1997 report, have not documented 
objective findings of the required symptoms.  While the 
August 1992 private examination described a one inch 
difference in size of the veteran's calves, there is no 
evidence of atrophy from disuse.  The veteran's 1995 and 1997 
VA examination reports noted the veteran's calves and thighs 
to be equal.  Moreover, even though the veteran has been 
using a wheelchair since 1993, there have been no findings of 
a loss of strength in either lower extremity.  The veteran's 
subjective complaints of pain with limitation of extension of 
the left knee are adequately compensated by his 20 percent 
rating.  Accordingly, an increased rating is not in order.

B.  Earlier Effective Date

The law provides that the effective date for increased 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by the VA within one year 
after that date; otherwise the effective date will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b) (West 1991); 38 C.F.R. 
§ 3.400(o)(1), (2).  Another applicable regulation is 38 
C.F.R. § 3.157(b)(1) (1999), which provides that the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  See Hurd 
v. West, 13 Vet. App. 449, 451 (2000); Hazan v. Gober, 10 
Vet. App. 511, 517-19 (1997).

As noted previously, the veteran was granted service 
connection for his left leg disability in October 1977 and 
assigned a 10 percent rating.  The veteran did not address 
the issue of his disability rating again until he submitted 
his clam for an increased rating that was received at the RO 
on November 22, 1991.  

In January 1992, the veteran submitted copies of VA 
outpatient treatment records for the period from November 
1991 to January 1992.  The November 1991 entry was the 
orthopedic clinic entry discussed above.  Later, VA records 
for the period from August 1989 to January 1992 were 
obtained.  They noted treatment in August 1991 for complaints 
of foot pain and musculoskeletal pain.  They also noted a 
complaint of left leg pain on September 12, 1991, which lead 
to the orthopedic clinic evaluation in November 1991. 

The RO increased the veteran's rating to 20 percent in August 
1992 and assigned an effective date of September 12, 1991, 
the date that it was first ascertainable that a possible 
increase in his left leg disability had occurred.  The 
veteran has not provided any evidence to show that his 
disability had worsened at any time from November 1990 to 
September 12, 1991, to warrant the assignment of an earlier 
effective date.  Moreover, he has not identified any source 
of possible records that would support his contention that 
his disability increased in severity in the year prior to his 
claim, other than the VA records already considered.  All 
sources of private treatment were contacted for appropriate 
records and the veteran advised of the results.  He did not 
indicate that there were any missing records.  Further, all 
existing VA records identified by the veteran were obtained 
and associated with the claims file.  His reference to 
records in 1988 and 1989 was found to be inaccurate and the 
clinic identified did not exist at the time.  The VA records 
prior to September 1991, that are associated with the claims 
file, did not relate to treatment for his left leg 
disability.  Therefore, there is no basis to allow for an 
earlier effective date.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the veteran's left leg 
disability or an earlier effective date for the 20 percent 
rating.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

Entitlement to an increased rating for residuals of an injury 
to the left leg, including the ankle and foot, is denied.

Entitlement to an effective date prior to September 12, 1991, 
for a 20 percent evaluation for residuals of an injury to the 
left leg, including the ankle and foot, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

